United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Creek, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1274
Issued: February 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 11, 2018 appellant filed a timely appeal from a May 14, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish right elbow
conditions causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On March 1, 2018 appellant, then a 53-year-old group leader mail handler, filed an
occupational disease claim (Form CA-2) alleging that she developed a right elbow injury as a result
of her repetitive federal employment duties. She asserted that her right elbow became sore after
completing her workday, which included pushing and pulling mail containers, and lifting and
throwing parcels and mail sacks. Appellant indicated that she first became aware of her claimed
condition and its relation to her federal employment on February 26, 2018, as she only experienced
the symptoms while working. She did not stop work.
In a development letter dated March 20, 2018, OWCP advised appellant of the deficiencies
of her claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a statement date stamped as received by the employing
establishment on April 5, 2018, describing her assigned job duties. She described lifting parcels
and mailbags weighing from 10 to 70 pounds onto a conveyor belt, lifting and throwing mail into
containers, and pushing containers to and from staging areas. Appellant also submitted medical
evidence.
In a work status report dated March 2, 2018, Dr. Sharleen Leonard, an attending Boardcertified family practitioner, diagnosed right medial epicondylitis and ulnar neuropathy. In
response to a question regarding whether appellant’s injury, illness, or condition was caused by
her work, Dr. Leonard answered “[y]es.” She also checked a box marked “yes” on a duty status
report (Form CA-17) dated March 2, 2018, in response to a question inquiring whether the history
of injury provided by appellant corresponded with the described injury of right epicondylitis and
right ulnar neuropathy caused by repetitive right elbow motions. Dr. Leonard made the same
notations on form reports dated from March 7 to 28, 2018, and CA-17 forms dated March 7
and 14, 2018. She prescribed a right elbow splint, medication, and occupational therapy.3
Dr. Leonard also noted limitations on use of the right upper extremity at work.
By decision dated May 14, 2018, OWCP accepted that the identified work factors occurred
at the time, place, and in the manner alleged. However, it denied appellant’s claim, finding that
the medical evidence of record was insufficient to establish causal relationship between her
diagnosed right elbow conditions and the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

3

Appellant participated in physical therapy treatments from March 12 to 27, 2018.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.6
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed right elbow conditions are causally related to the accepted factors of her federal
employment.
In support of her claim, appellant submitted form reports dated March 2 to 28, 2018 from
Dr. Leonard who diagnosed right medial epicondylitis and right ulnar neuropathy. Dr. Leonard
responded “yes” to questions regarding whether the diagnosed conditions were related to
appellant’s federal employment, including repetitive right upper extremity motions. The Board
has held, however, that when a physician’s opinion on causal relationship consists only of checking
a box marked “yes” to a form question, without explanation or rationale, that opinion has limited
probative value and is insufficient to establish a claim.10

4

F.S., Docket No. 12-0369 (issued September 20, 2012); Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton,
40 ECAB 1143, 1154 (1989).
5

A.D., Docket No. 17-1855 (issued February 26, 2018); Michael E. Smith, 50 ECAB 313 (1999).

6

M.B., Docket No. 17-1999 (issued November 13, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

M.B., id. See Robert G. Morris, 48 ECAB 238 (1996).

8

Supra note 5.

9

Id.

10

M.O., Docket No. 18-1056 (issued November 6, 2018). See Deborah L. Beatty, 54 ECAB 3234 (2003).

3

As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment factors, the Board finds that she has not met
her burden of proof.
On appeal, appellant contends that the claimed right elbow conditions were caused by the
accepted work factors of throwing bags and pulling and pushing equipment. As set forth above,
the medical evidence of record is insufficient to establish causal relationship between the accepted
work factors and appellant’s diagnosed medical conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right elbow
conditions causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

